Citation Nr: 0916910	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Marine Corps from January 1984 to November 1996.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the San Diego 
California Department of Veterans Affairs (VA) Regional 
Office (RO) which continued a 0 percent rating for 
hemorrhoids.  (The Veteran was notified of the decision by 
letter in July 2005.)  In his October 2006 substantive 
appeal, he requested a Travel Board hearing; in November 2008 
correspondence, he withdrew that request.


FINDING OF FACT

Throughout the appeal period, the Veteran's hemorrhoids have 
been no more than moderate; they have not been manifested by 
persistent bleeding resulting in anemia or fissures.


CONCLUSION OF LAW

A compensable rating for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.114, Code 7336 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim; however, he 
did not receive timely (pre-decisional) notice that 
substantially complied with the requirements of Vazquez-
Flores.  This did not affect the essential fairness of the 
adjudication because an October 2008 supplemental statement 
of the case (SSOC) readjudicated the matter after the Veteran 
and his representative received the October 2008 Vazquez-
Flores compliant notice letter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(finding that a timing defect can be cured by notice followed 
by readjudication of the claim by the Agency of Original 
Jurisdiction).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in April 2005.  As he 
has not alleged that his condition has worsened in the 
interim, he is not prejudiced by the amount of elapsed time 
since that examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  [Notably, the record contains more recent 
treatment records, including a report of colonoscopy.]  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.  Factual Background

Historically, the Veteran's service treatment records show 
that during service he received treatment for hemorrhoids.  A 
January 1999 rating decision granted service connection for 
hemorrhoids, rated 0 percent.

In January 2005, the Veteran submitted the instant claim for 
increase.

On April 2005 VA examination, the Veteran reported 
experiencing significant problems with his hemorrhoids 
including bleeding, pruritus, leakage, and pain.  Hemoccult 
stool was noted as negative for blood (although he reported 
occasional bleeding).  There was no thrombosis, and the 
Veteran had not received any treatment for hemorrhoids.  On 
examination, there was no evidence of fecal leakage or signs 
of anemia; sphincter tone was good and the size of the lumen 
was normal.  Hemorrhoids were noted at 7 o'clock, 5:30, and 3 
o'clock.  No external hemorrhoids were visualized, nor were 
any fissures noted.  The diagnosis was internal hemorrhoids, 
grade 2, with minimal symptoms.  

An October 2005 VA treatment record notes that the Veteran 
had been seen for hemorrhoids in the past and had experienced 
hematochezia, although not in the previous two months.

October 2007 VA treatment records note the Veteran complained 
of constant bleeding for the past 3 weeks, and indicated that 
he was told at VA in the past that he has hemorrhoids and 
needs to continue using hemorrhoid cream.  He reported 
intermittent bleeding since the military in his late 20s or 
early 30s (more than 15 years).  A colonoscopy was ordered.

A January 2008 VA colonoscopy report of lists a diagnosis of 
moderate internal hemorrhoids.  His examination was reported 
as otherwise normal for all portions of his colon, ileum, and 
rectum.  

A January 2008 VA treatment record notes that the Veteran had 
experienced minor bleeding episodes after his prior visit in 
October 2007, had undergone colonoscopy in January 2008, 
along with multiple biopsies which were all unremarkable, and 
had been found to have moderate internal hemorrhoids.

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, 
which provides for a 0 percent rating for mild or moderate 
hemorrhoids; a 10 percent rating for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent rating for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.  

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the record does 
not show any distinct period of time when the criteria for a 
compensable rating were met (and staged ratings are not 
warranted).   

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Both the April 2005 VA examination and the January 2008 
colonoscopy found the Veteran's hemorrhoids to be moderate.  
There is no objective evidence of large, thrombotic, or 
irreducible hemorrhoids, or of excessive redundant tissue.  
The April 2005 VA examination further specifically found that 
there were no fissures.  While occasional periods of bleeding 
have been reported, the evidence reflects that these have 
been of limited duration.  Persistent bleeding is not shown 
in the clinical evidence of record.  While the Veteran 
complained of 3 weeks of bleeding in October 2007, when he 
underwent colonoscopy (in January 2008) in follow-up, only 
moderate hemorrhoids were noted.  It is also noteworthy 
regarding the complaints of bleeding that the criteria for a 
20 percent rating (which include bleeding) also require 
secondary anemia.  The Veteran's treatment records are silent 
for any complaints or findings of anemia (whether or not 
related to hemorrhoids), and the April 2005 VA examination 
specifically found that there were no signs of anemia.  The 
manifestations of the Veteran's hemorrhoids shown by the 
record are fully accounted for by the schedular criteria for 
the 0 percent rating currently assigned.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is no objective evidence, or even allegation, that 
regular schedular criteria are inadequate to rate this 
disability (since the Veteran's symptoms shown are fully 
encompassed by the schedular rating criteria), or that the 
disability picture presented is exceptional (factors such as 
hospitalization for hemorrhoids or interference with 
employment due to hemorrhoids are not shown), so as to 
warrant such a referral. See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the Veteran's 
claim; consequently, the benefit of the doubt doctrine does 
not apply.  The claim for increase must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for hemorrhoids is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


